NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
SUNSTONE DENTAL, LLC,
Plaintiff-Appellant,
V.
KAVO DENTAL GMBH AND 
KAVO DENTAL CORPO,RATION, 
Defendan,ts-Appellees.
2011-1090
Appea1 from the United States District Court for the
Central District of Ca1ifornia in case no. 09-CV-2147,
wage otis 1;). wright 11.
ON MOTION
ORDER
Up0n consideration of the motion to withdraw Wi1-
1iam R. Zimmer1nan as counsel for Sunstone Denta1, LLC,
IT IS ORDERED THA'r:
The motion is granted

SUNSTONE DENTAL V. KAVO DENTAL
DEC 28 2010
CC'
S
Date
Wi1liam R. Zimmer1nan, Esq.
David G. Mangum, Esq.
Wi1liam Chapman, Esq.
21
2
FOR THE COURT
/s/ J an Horba1}§
J an Horba1y
C1erk
FlLE
u.s. count oF APPEALs ron
ms F5nEnAL macon
D£C 28'Z01E}
-.IAN HORBALY
CLERK -